Memorandum Per Curiam.
The plaintiff fully established that the defendant repeatedly made and was paid overcharges for the laundry service in violation of the Office of Price Administration regulation (8 Federal Register 16294, as amd.). The defendant’s contention that he could do so because the shirts were hand laundered is without merit. The regulation makes no distinction between hand laundered and machine laundered shirts. The defendant also overcharged for the laundering of the towels. There is no basis for the dismissal of the complaint.
The judgment should be reversed, with $30 costs, and judgment directed for plaintiff for the sum of $50, with costs.
Hammer, McLaughlin and Eder, JJ., concur.
Judgment reversed, etc.